         Case 3:19-cv-04238-MMC Document 84 Filed 12/24/19 Page 1 of 4



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                         Plaintiffs,                         DEFENDANTS’ OPPOSITION TO
            v.                                                 PLAINTIFFS’ ADMINISTRATIVE
17
                                                               MOTION TO FILE UNDER SEAL
18   VADE SECURE, INCORPORATED;
     VADE SECURE SASU; OLIVIER
19   LEMARIÉ,                                                 Date: January 17, 2020
                                                              Time: 9:00 a.m.
20                                                            Courtroom: 7, 19th Floor
                           Defendants.                        Judge: Maxine M. Chesney
21
                                                               San Francisco Courthouse
22                                                             450 Golden Gate Avenue
                                                               San Francisco, CA 94102
23

24

25

26

27

28

                                                                                    Case No. 3:19-cv-04238-MMC
                             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
          Case 3:19-cv-04238-MMC Document 84 Filed 12/24/19 Page 2 of 4



 1          Pursuant to Civil Local Rules 7-11 and 79-5, Defendants, Vade Secure, Incorporated, Vade

 2   Secure SASU, and Olivier Lemarié (“Defendants”), hereby file this Opposition to the Administrative

 3   Motion to File Under Seal (the “Motion”; ECF No. 81), filed by Plaintiffs, Proofpoint, Inc. and

 4   Cloudmark LLC (“Plaintiffs”), on December 20, 2019. There is a presumption against filing

 5   documents under seal. Cleanfish, LLC v. Sims, No. 19-cv-03663-HSG, 2019 U.S. Dist. LEXIS

 6   108946, at *14 (N.D. Cal. June 28, 2019) (citing Kamakana v. City & Cty. of Honolulu, 447 F.3d

 7   1172, 1178 (9th Cir. 2006)). Accordingly, to prevent the public from viewing documents filed in a

 8   court proceeding, the moving party bears the burden of establishing “a compelling reason why the

 9   material should be sealed.” Id. at *16. Plaintiffs have not met that burden. Id.; Moody v. Cty. of San

10   Mateo, No. C-08-1864 MMC, 2009 U.S. Dist. LEXIS 98457, at *3 (N.D. Cal. Oct. 13, 2009)

11   (Chesney, J.) (stating that “documents filed in connection with motion . . . may not be filed under

12   seal absent ‘compelling reasons for doing so’”) (citing Foltz v. State Farm Mutual Automobile Ins.

13   Co., 331 F.3d 1122, 1135-36, (9th Cir. 2003)).

14          To the contrary, Plaintiffs do not at any point explain on a document-by-document basis why

15   the information sought to be sealed deserves that treatment.            Instead, Plaintiffs rely almost

16   exclusively on conclusory statements concerning the documents and information generally without

17   any competent showing that the subject information rises to the level of confidentiality such that they

18   should be kept from public view. In fact, as Defendants have already shown, in numerous instances,

19   Plaintiffs are seeking to seal publicly available information. By way of example only, the following

20   table reflects that the information sought to be sealed from Plaintiff’s Reply (ECF No. 81-3) is

21   already in the public domain: 1

22

23

24

25

26

27
     1
28    Plaintiffs have improperly attached many new exhibits to their Reply, containing impermissible
     evidence, which Defendants will address in a separate filing.
                                                     1
                                                                                      Case No. 3:19-cv-04238-MMC
                               DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
          Case 3:19-cv-04238-MMC Document 84 Filed 12/24/19 Page 3 of 4



 1    Location of     Contains        Exemplary Evidence of Public Availability
      Confidential    Confidential
 2    Material (as    Information
      alleged     by  Of          (as
 3
      Plaintiffs)     alleged      by
 4                    Plaintiffs):
      Plaintiffs’     Plaintiffs & Pls’ Reply 5:12-13, 5:24-25, ECF No. 81-3, is publicly available.
 5    Reply        in Third Party     See, e.g., Defs’ Response 11:16-19, ECF No. 71-4; Decl. of Brad
      Support      of                 Karp, Ph.D. ¶¶ 32-36, ECF No. 71-6 (“Karp Decl.”); Decl. of W.
 6    Motion      for                 Barton Rankin ¶ 4, ECF No. 71-8 (“Rankin Decl.”).
 7    Preliminary
      Injunction                      Pls’ Reply 6:4-6, 6:12-13, ECF No. 81-3, is publicly available.
 8    and Expedited                   See, e.g., Defs’ Response 1:16-17, 12:2, 14:3-10, 14:17-19, ECF
      Discovery                       No. 71-4; Karp Decl. ¶¶ 53, 56, ECF No. 71-6; Pls’ Mot. for
 9                                    Preliminary Injunction 16:9-11, ECF No. 30-4 (“PI Motion”) (no
      Highly                          redaction of “behavioral analysis, machine learning algorithms to
10    Confidential –                  detect anomalies, cloud-based threat analysis, and leveraging of
11    Attorneys’                      Office 365 journaling”); Supplemental Decl. of Seth James
      Eyes      Only                  Nielson, Ph.D., ¶ 7, ECF No. 81-5.
12    and Highly
      Confidential –                  Pls’ Reply 7:1-23, ECF No. 81-3, is publicly available. See, e.g.,
13    Source Code                     Defs’ Response 6:26-7:1, ECF No. 71-4.
      information
14
      redacted     at                 Pls’ Reply 8:10-11, ECF No. 81-3, is publicly available. See, e.g.,
15    pp. 5–12.                       Defs’ Response 1:16-18, 4:1-3, 4:18-25, 5:5-8, 12:2-3, 14:4-13,
                                      14:18-20, ECF No. 71-4; Karp Decl. ¶ 54, ECF No. 71-6; Rankin
16                                    Decl. ¶ 3, ECF No. 71-8.

17                                     Pls’ Reply 9:4, ECF No. 81-3, is publicly available. See, e.g.,
                                       Defs’ Response 13:9-10, 16:12-22, ECF No. 71-4; Karp Decl. ¶¶
18
                                       47-49, ECF No. 71-6; Rankin Decl. ¶ 4, ECF No. 71-8; Pls’ PI
19                                     Motion 7:20, ECF No. 30-4 (no redaction of “DNS filtering”).

20                                     Pls’ Reply 10:1-2, 10:4-6, ECF No. 81-3, is publicly available.
                                       See, e.g., Defs’ Response 6:26-28, 15:3-4, ECF No. 71-4; Karp
21                                     Decl. ¶¶ 47-49, ECF No. 71-6; Rankin Decl. ¶ 4, ECF No. 71-8.
22
                                       Pls’ Reply 10:8-12, ECF No. 81-3, is publicly available. See, e.g.,
23                                     Defs’ Response 6:18-22, ECF No. 71-4.

24          Plaintiffs’ conclusory statements are contrary to the facts and are insufficient to carry their

25   burden. As a result, Plaintiffs’ Motion should be denied.

26

27

28
                                                        2
                                                                                     Case No. 3:19-cv-04238-MMC
                              DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 84 Filed 12/24/19 Page 4 of 4



 1   Dated: December 24, 2019                            BAKER & McKENZIE LLP

 2                                                       By: /s/ Bart Rankin
 3
                                                         Colin H. Murray (SBN 159142)
 4                                                        colin.murray@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
 5                                                       Two Embarcadero Center, 11th Floor
                                                         San Francisco, CA 94111-3802
 6                                                       Telephone:    +1 415 576 3000
                                                         Facsimile:      +1 415 576 3099
 7
                                                         Danielle L. Benecke (SBN 314896)
 8                                                        danielle.benecke@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
 9                                                       600 Hansen Way
                                                         Palo Alto, CA 94304
10                                                       Telephone:    +1 650 856 2400
                                                         Facsimile:      +1 650 856 9299
11
                                                         Jay F. Utley (Admitted Pro Hac Vice)
12                                                        jay.utley@bakermckenzie.com
                                                         Bart Rankin (Admitted Pro Hac Vice)
13                                                        bart.rankin@bakermckenzie.com
                                                         Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                        mackenzie.martin@bakermckenzie.com
                                                         John G. Flaim (Admitted Pro Hac Vice)
15                                                        john.flaim@bakermckenzie.com
                                                         Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                        charles.liu@bakermckenzie.com
                                                         Mark Ratway (Admitted Pro Hac Vice)
17                                                        mark.ratway@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
18                                                       1900 North Pearl Street, Suite 1500
                                                         Dallas, Texas 75201
19                                                       Telephone:     +1 214 978 3000
                                                         Facsimile:      +1 214 978 3099
20

21                                                       Attorneys for Defendants,
                                                         Vade Secure, Incorporated; Vade Secure SASU;
22                                                       and Olivier Lemarié

23

24

25

26

27

28
                                                     3
                                                                                  Case No. 3:19-cv-04238-MMC
                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
